Citation Nr: 0739769	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-18 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1940 to November 
1944.  He died on January [redacted], 2003.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision issued in June 2003 
and a January 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which, inter alia, denied service connection for 
the cause of the veteran's death and DIC benefits pursuant to 
the provisions of 38 U.S.C.A. § 1318. 

In October 2005, the veteran testified at a hearing before a 
Decision Review Officer (DRO); a copy of the transcript is 
associated with the record.  


FINDINGS OF FACT

1.  The veteran died on January [redacted], 2003.  The certificate of 
death lists congestive heart failure as the immediate cause 
of death and coronary artery disease as an underlying cause 
of death.
 
2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of the veteran's death, he was service-
connected for arthritis of the lumbar spine with severe 
limitation of motion at a 40 percent disability rating, 
arthritis of the right shoulder at a 10 percent disability 
rating, arthritis of the left shoulder at a 10 percent 
disability rating, arthritis of the right hip with limitation 
of flexion at a 10 percent disability rating, arthritis of 
the left hip with limitation of flexion at a 10 percent 
disability rating, status post right inguinal hernia repairs 
with painful, tender scar at a 10 percent disability rating 
and status post left inguinal hernia repair at a 
noncompensable disability rating, with a combined rating at a 
70 percent disability rating and he had been awarded a total 
disability evaluation based on individual employability from 
November 1995.  
 
4.  There is no competent medical evidence that links the 
fatal congestive heart failure or coronary artery disease to 
an incident or event in service or to the veteran's service-
connected disabilities.  

5.  The veteran was not rated as totally disabled due to 
service-connected disability for 10 continuous years 
immediately preceding death.


CONCLUSIONS OF LAW

1.  The veteran's fatal congestive heart failure or coronary 
artery disease was not caused by, or substantially or 
materially contributed to by, a disability or disease 
incurred in service nor may cardiovascular disease be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2007).   

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1310, 1318, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.5, 3.22, 3.102, 3.159 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VA duty to notify has not been satisfied with 
respect to asking the claimant to provide any evidence in her 
or his possession that pertains to his claim.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice error(s) did 
not affect the essential fairness of the adjudication because 
an April 2003 letter informed the appellant what additional 
information or evidence was needed to support her claim and 
stated that it was her responsibility to make sure that VA 
receives all requested records that are not in the possession 
of a federal government department or agency.  Under these 
circumstances, the Board is satisfied that that a reasonable 
person could be expected to understand from the notice what 
was needed, and that the veteran has been adequately informed 
of the need to submit relevant evidence in her possession 
regarding her claims.  

The Board observes that, in Hupp v. Nicholson, No. 03-1668 
(U.S. Vet. App. July 18, 2007), the U.S. Court of Appeals for 
Veterans Claims (Court) determined that, when adjudicating a 
claim for service connection for the cause of a veteran's 
death, VA must perform a different analysis depending upon 
whether a veteran was service-connected for a disability 
during his or her lifetime.  The Court concluded that, in 
general, section 5103(a) notice for a claim for service 
connection for the cause of a veteran's death must include: 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation (DIC) 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service-connected.

The appellant was not provided with this notice; however, the 
Board notes that the appellant has actual knowledge of the 
disabilities for which the veteran was granted service 
connection and those for which he was not service-connected.  
The appellant contends that the veteran's service-connected 
arthritis contributed to his fatal heart condition.  The 
veteran was not service connected for a heart condition.  At 
no time has the appellant claimed that the veteran was 
service-connected for a heart condition.  She bases her claim 
on the veteran's service-connected arthritis, asserting that 
this condition contributed to his non-service-connected heart 
condition.  The Board observes that the nature of the 
appellant's claim reflects her actual knowledge of the 
disabilities for which the veteran was granted service 
connection and those for which he was not service-connected.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, non-service 
medical records, the DRO hearing transcript and lay 
statements have been associated with the record.  The 
appellant submitted a statement in February 2006, stating 
that she had no further evidence to submit to support her 
claim.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.310, 3.312 (2007); Ruiz v. Gober, 10 Vet. App. 352 
(1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability was a contributory cause of the death, 
it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; 
see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The veteran died on January [redacted], 2003.  The certificate of 
death lists congestive heart failure as the immediate cause 
of death and coronary artery disease as an underlying cause 
of death.  He was service-connected for arthritis of the 
lumbar spine with severe limitation of motion at a 40 percent 
disability rating, arthritis of the right shoulder at a 10 
percent disability rating, arthritis of the left shoulder at 
a 10 percent disability rating, arthritis of the right hip 
with limitation of flexion at a 10 percent disability rating,  
arthritis of the left hip with limitation of flexion at a 10 
percent disability rating, status post right inguinal hernia 
repairs with painful, tender scar at a 10 percent disability 
rating and status post left inguinal hernia repair at a 
noncompensable disability rating, with a combined rating at a 
70 percent disability rating and he had been awarded a total 
disability evaluation based on individual employability from 
November 1995.  The appellant, who was married to the veteran 
at the time of his death, contends that the veteran's 
service-connected arthritis contributed to his fatal heart 
condition, and that his cause of death should therefore be 
service-connected.

Service medical records do not reflect any treatment for or 
diagnosis of a heart condition.  

VA and private medical records since service reflect ongoing 
treatment for the veteran's service-connected disabilities.  
Private medical records reflect that, in October 1984, the 
veteran was diagnosed with severe ischemic coronary disease 
and underwent coronary bypass surgery.  In October 2001, the 
veteran was diagnosed with acute renal failure, 
gastroenteritis and coronary artery disease and in November 
2001, he was diagnosed with ischemic cardiomyopathy, 
symptomatic bradycardia and congestive heart failure.  The 
veteran was admitted to a nursing home in November 2001.  He 
received ongoing treatment for his heart problems and was 
admitted to the hospital in December 2002 for chest pain.  He 
was transferred to the intensive care unit in January 2003.  
He died on January [redacted], 2003.  He was noted to have end stage 
congestive heart failure and coronary artery disease.  The 
certificate of death lists congestive heart failure as the 
immediate cause of death and coronary artery disease as an 
underlying cause of death.

The record contains private medical records reflecting 
treatment of the veteran's heart condition and his service-
connected arthritis.  However, none of the examiners link the 
veteran's fatal congestive heart failure or coronary artery 
disease with his arthritis or any incident or event in 
service.  

There is no competent medical evidence in the record linking 
the veteran's fatal congestive heart failure or coronary 
artery disease with the veteran's service-connected arthritis 
or his period of active duty.  Service medical records do not 
reflect treatment or a diagnosis of a heart condition and 
there is no medical opinion linking the veteran's fatal 
congestive heart failure or coronary artery disease to his 
arthritis or to his active duty.  Without such evidence, 
there is no basis upon which to establish service connection 
for the cause of death. 

The Board notes that presumptive service connection is 
available for cardiovascular-renal disease if manifested to a 
compensable degree with in one year of his discharge from 
service.  However, the veteran was not diagnosed with heart 
disease until almost 40 years after service.  Therefore, 
service connection for the veteran's fatal congestive heart 
failure or coronary artery disease is not warranted on a 
presumptive basis.  38 C.F.R. § 3.307, 3.309.

In terms of the appellant's own statements, she, as a 
layperson, with no apparent medical expertise or training, is 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, service-connection for the veteran's fatal 
congestive heart failure and coronary artery disease is 
denied as the evidence fails to establish that the veteran's 
conditions were related to service or a service-connected 
disability.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Dependency and Indemnity Compensation under 38 U.S.C.A. § 
1318

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.5(a).  If, as here, the veteran's death is not 
determined to be service-connected, a surviving spouse may 
still be entitled to benefits. 

Under 38 U.S.C.A. § 1318(a), benefits are payable to the 
surviving spouse of a 'deceased veteran' in the same manner 
as if the death were service-connected.  A 'deceased veteran' 
for purposes of this provision is a veteran who dies not as 
the result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22.  The service-connected 
disability(ies) must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death, or continuously rated totally disabling for at least 5 
years from the date of the veteran's separation from service.  
The appellant would also be eligible if the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death. 
Id.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. 
§ 3.22.

In this case, the veteran was not a prisoner of war, he died 
more than 5 years following his separation from active 
service, and was receiving compensation at the 100 percent 
rate from November 1995, which was less than the 10-year 
period immediately preceding his death in January 2003.  The 
veteran's service-connected disabilities, arthritis of the 
lumbar spine with severe limitation of motion at a 40 percent 
disability rating, arthritis of the right shoulder at a 10 
percent disability rating, arthritis of the left shoulder at 
a 10 percent disability rating, arthritis of the right hip 
with limitation of flexion at a 10 percent disability rating,  
arthritis of the left hip with limitation of flexion at a 10 
percent disability rating, status post right inguinal hernia 
repairs with painful, tender scar at a 10 percent disability 
rating and status post left inguinal hernia repair at a 
noncompensable disability rating, were rated at a combined 
disability rating of 70 percent.  The facts of this case are 
not in dispute and the law is dispositive; accordingly, the 
claim will be denied because of the absence of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board notes that in the October 2005 DRO hearing, the 
appellant asserted that the veteran should have been granted 
a 100 percent rating at least two years prior to his November 
1995 grant date, which would make him eligible for DIC 
benefits.  However, in Rodriguez v. Nicholson, 19 Vet. App. 
275 (2005), the Court held that "hypothetical entitlement" 
consideration for DIC benefits under 38 U.S.C.A. § 1318 was 
allowable only for claims filed prior to January 21, 2000, 
the effective date of the VA regulation prohibiting 
"hypothetical entitlement."  As the appellant's claim was 
received in April 2003, such consideration is not warranted.






ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


